DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending the second occurrence of “106” (see paragraph 0007) to “104” and amending “104” (see paragraph 0008) to “106”.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  The examiner suggests amending “container “ (see lines 6-7 and 9) to “tower”, since “tower” is cited in the applicant’s specification. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The examiner suggests amending “container” (see line 3) to “tower”, since “tower” is cited in the applicant’s specification. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  The examiner suggests amending “container” (see line 3) to “tower”, since “tower” is cited in the applicant’s specification. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The examiner suggests amending “container” (see line 3) to “tower”, since “tower” is cited in the applicant’s specification. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The examiner suggests inserting “said” in front of reactor (see line 4), since “tower” is cited in the applicant’s specification. Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  The examiner suggests amending “a second container” (see line 4) to “another tower”, since “tower” is cited in the applicant’s specification. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The examiner suggests amending “said first container” (see line 5) to “said tower” and “said second container (see line 6) to “another tower”, since “tower” is cited in the applicant’s specification.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The examiner suggests amending “valve“ (see line 4) to “sub-control valves”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  The examiner suggests amending “valves” (see line 4) to “sub-control valves”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 23, it is unclear what is meant by “providing a plurality of valve for stopping sending said gas stream to said first container”.
	A valve is used to control fluid flow through a passage usually through opening and closing of the valve. A pump is used to move fluids through a passage. Although a valve can be used to close a passage, a pump is need to move fluid through the passage. In addition, it is unclear what is meant by “stopping sending”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 4,108,682),
	Regarding claim 1, Takeda et al. discloses an apparatus, comprising a tower (contacting vessel, 1) with an opening (pipe, 4), wherein said tower receives a gas stream (fluid introduced through pipe, 4) via said opening (4); and a plate (dispersing plate, 5) for holding a bed of chemicals (solid particles held on the dispersing plate, 5) is used for treating said gas stream (fluid introduced through pipe, 4); and wherein said tower (1) has a first diameter and said opening (4) has a second diameter (see Abstract; figures 1-2; and column 2, line 61 through column 8, line 13).
	Takeda et al. fails to explicitly disclose that said first diameter is equal to greater than 4.5 times of said second diameter.
	It would have been an obvious matter of design choice to have said first diameter is equal to greater than 4.5 times of said second diameter, since applicant has not disclosed that having said first diameter is equal to greater than 4.5 times of said second diameter solves any stated problem or is for any particular purpose and it appears that the invention would perform well with said first diameter is equal to greater than 4.5 times of said second diameter.
	Regarding claim 3, Takeda et al. fails to explicitly disclose an apparatus wherein said plate is apart from said opening by a distance, a ratio of said distance to the said first diameter of said tower is equal to or greater than 0.4.
	It would have been an obvious matter of design choice to have said plate is apart from said opening by a distance, a ratio of said distance to the said first diameter of said tower is equal to or greater than 0.4, since applicant has not disclosed that having said plate is apart from said opening by a distance, a ratio of said distance to the said first diameter of said tower is equal to or greater than 0.4 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with said plate is apart from said opening by a distance, a ratio of said distance to the said first diameter of said tower is equal to or greater than 0.4.
	Regarding claim 4, Takeda et al. discloses an apparatus wherein said bed of chemicals provides reformation or purification to said gas stream (see column 8, lines 4-13).

Response to Arguments
Applicant’s arguments, see Remarks, filed September 13, 2022, with respect to the objection of the specification, the objection to the drawings and the 112(b) rejection of claims 1-4, 6-9, 14-17, 21-22, and 24-25 have been fully considered and are persuasive.  The objection of the specification, the objection to the drawings and the 112(b) rejection of claims 1-4, 6-9, 14-17, 21-22, and 24-25 have been withdrawn. 

Allowable Subject Matter
Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 6, and 8, Takeda et al. fails to discloses an apparatus further comprising a reactor for generating said gas stream from a reactant selected from a group consisting of the following, or combinations thereof: waste plastic, waste tire, and waste oil; further comprising a reactor for generating said gas stream, a capacity ratio of said tower to said reactor is between 1/15 and 1/8; and further comprising a reactor for generating said gas stream, a diameter ratio of said tower to said reactor is between 1/3 and 1.
Claim 7 depends on claim 6.
Claim 9 depend on claim 8.
Claims 14-17, 21-22 and 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Kastner et al. (US 9,175,235 B2), Wei et al. (US 2014/0073822 A1) and Cooke et al. (US 4,387,652).
	Regarding claim 14, Kastner et al. discloses a method for thermal cracking (batch slow pyrolysis), a container (pyrolysis reaction chamber, 410), an opening (one of two 1.3 cm ports) said container has a first diameter (20 cm width), said opening has a second diameter, and said first diameter is equal to or greater than 4.5 times of said second diameter (see column 14, line 50 through column 15, line 13).
	Wei et al. discloses a method for thermal cracking (pyrolysis of pyrolyzable matter) a feed material, comprising: subjecting said feed material (402) to a thermal cracking reaction thereby generating a gas stream (vapor- and solid-phase pyrolysis and hydrogenation products); and sending said gas stream to a container (filtration device, 412), wherein said container includes an opening for receiving said gas; treating (filtering) said gas stream, said container (412) has a first diameter, and said opening has a second diameter (see figure 4 and paragraphs 0047-0049).
	Cooke et al. discloses a method for thermal cracking a feed material selected from a group consisting of the following or combinations thereof: waste plastic, waste tire, and waste oil, comprising: subjecting said feed material to a thermal cracking reaction thereby generating a gas stream; and sending said gas stream out of the housing (1) (the product gases and spent pyrolysing gases leave the housing (1) through an upper outlet that is not shown) (see Abstract; figures 1-7; and column 3, line 2 through column 9, line 68).
	The prior art references fail to disclose or suggest the step of sending said gas stream to a container, wherein said container includes an opening for receiving said gas stream and a bed of chemical therein for treating said gas stream, said container gas a first diameter, said opening gas a second diameter, and said first diameter is equal to or greater than 4.5 times of said second diameter.
	Claims 15-17, 21-22 and 24-25 depend on claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774